DETAILED ACTION
Election/Restrictions
	Applicant’s election of Group I (nucleic acid) and, species b (sequence that promotes VLP formation) and SEQ ID NO: 2630, is acknowledged.  Claims 1-6, 9-12 and 14-20 are under examination with regard to the elected species.
Claims Summary
	Claim 1 and its various dependent embodiments are directed to an artificial nucleic acid comprising:
At least one coding region encoding at least one polypeptide comprising a flavivirus prM, M, or a fragment or variant thereof, and a flavivirus E fragment or variant thereof, wherein the prM, M and E are derived from YFV or DENV, wherein the proteins are modified by having at least one mutated furin cleavage site (claim 9).  The order from N-terminus to C-terminus is prM or M, then E (claim 2).  The polypeptide further comprises a flavivirus NS protein or C protein, or a fragment or variant thereof (claim 3).  The polypeptide comprising at least one signal sequence, or a fragment or variant thereof, of a secretory protein or a membrane protein (claim 5), wherein the signal sequence is derived from JEV, YFV, or DENV (claim 17).  The polypeptide comprises at least one amino acid sequence that promotes VLP formation (claim 6), specifically HBV core antigen (claim 18).  The YFV E or DENV E protein comprises at least one mutation that stabilizes the monomeric or dimeric conformation (claim 10).  
A UTR comprising at least one heterologous UTR element.
The artificial nucleic acid further comprises a heterologous nucleic acid sequence (claim 4).  The artificial nucleic acid is an mRNA which comprises a histone stem-loop, a 3’-UTR element, a 5’-UTR element, a poly(A) sequence, and/or a poly(C) sequence (claim 11).  The coding region of the nucleic acid comprises a nucleic acid sequence at least 95% identical to SEQ ID NO: 2630, or a fragment or variant thereof (claims 12, 19 and 20).  Also claimed is an immunogenic composition comprising the artificial nucleic acid, complexed or associated with a cationic or polycationic compound and/or polymeric carrier, wherein the composition optionally further comprises a pharmaceutically acceptable carrier and/or adjuvant (claim 14).  Another embodiment is a kit comprising the artificial nucleic acid, optionally with a liquid vehicle for solubilizing, optionally technical instructions providing information on administration and dosage of the components (claim 15).  Also claimed is a method for treating or preventing a flavivirus infection comprising administering the artificial nucleic acid to a patient in need thereof (claim 16).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims encompass fragments, variants and proteins derived from other proteins, respectively.  The specification does not offer a definitive explanation of what is encompassed by those terms.  It is not clear what the resulting structure would be as it pertains to a fragment, a variant or a derivative.  While it is understood that modifications are made to a protein, the extent of what qualifies as a fragment, variant or derivative is not clear.  Added to that is the percent identity variants in claims 12 and 19, wherein fragments and variants of those variants are claimed.  One cannot determine with certainty the metes and bounds of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Thess discloses a nucleic acid sequence, mRNA, comprising a coding region for a pathogenic antigen/fragment, at least one histone stem-loop and a poly(a) sequence, or a polyadenylation signal for increasing the expressing of an encoded pathogenic antigen (see abstract, page 8, lines 24-31, and page 10, line 19) (claims 5, 11 and 17 (as it pertains to variants thereof)).  Pathogenic antigens/fragments are from DENV and YFV, proteins C, prM, M, E, NS proteins (see page 35, lines 25-29, and page 54, lines 28-30) (claims 1 and 3).  A stabilizing sequence for mRNA, such as the 3’ UTR sequence of the alpha globin gene (which would be understood as heterologous to the other nucleic acid in the construct), either alone or in combination with other stabilizing sequences is disclosed, wherein the 3’ UTR is located 3’ of the coding region for the pathogenic antigen/fragment (see page 63, first full paragraph) (claims 1 and 4).  The nucleic acid sequence is complexed with a cationic or polycationic compound (see page 70, lines 17-20) (claim 14).  Also disclosed are pharmaceutical compositions comprising pharmaceutically acceptable carriers, adjuvants, etc. (see page 73, line 29 through page 74, line 1) (claim 14) as well as kits (see pages 81-82, bridging paragraph) (claim 15).  Administration to subjects is disclosed for treatment/prevention of a flavivirus infection (see pages 79-81) (claim 16).  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) as applied to claim 1 above, and further in view of Shang et al. (Appl. Microbiol. Biotechnol., 2012, 94:39-46, “Shang”).
Claim 2 is directed to an embodiment wherein the order of the coding sequences in the nucleic acid construct is specified as prM/M then E.  Thess discloses prM/M and E, but does not explicitly state what order in the construct.  It would have been obvious to have arranged the order as prM/M then E, motivated by the fact that it is arranged as prM/M then E in the wildtype genome, as seen in Shang (see page 40, “Assembly and maturation of DENV”), with a reasonable expectation of success for generating prM/M and E (claim 2).  Claim 6 is directed to an embodiment wherein at least one of the encoded polypeptides is involved in VLP formation.  Thess does not comment on this feature, however, it is known, evidenced by Thess, that prM/M and E proteins are capable of forming VLPs (see Thess, page 41, Table 1) (claim 6).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) as applied to claim 1 above, and further in view of Galarza et al. (WO 2016/210127, “Galarza”).  Claim 9 is directed to an embodiment wherein the modified YFV or DENV protein has at least one mutated furin cleavage site.
The teachings of Thess are outlined above.  Thess does not teach or suggest the introduction of at least one mutated furin cleavage site into the prM or E proteins.  However, it would have been obvious to have introduced such a mutation with a reasonable expectation of success.  One would have been motivated by Galarza, which discloses the production of flavivirus (e.g., YFV and DENV, among others (see paragraph [0015])) having a mutation of the furin cleavage site between prM and M to enhance protease activity, resulting in an increase in the amount of particles produced (see paragraph [0017] and claim 21).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) as applied to claim 1 above, and further in view of Rouvinski et al. (Nature Communications, published May 23, 2017, 8:15411, doi:10.1038/ncomms15411, 12 pages).  Claim 10 is directed to an embodiment wherein a YFV or DENV envelope protein comprises at least one mutation that stabilizes the monomeric or dimeric conformation of the protein.
The teachings of Thess are outlined above.  Thess does not teach or suggest such a mutation that stabilizes the monomeric or dimeric conformation of the envelope protein.  However, it would have been obvious to stabilize the dimeric conformation of the DENV envelope dimer with a reasonable expectation of success.  One would have been motivated to do so in view of Rouvinski’s teaching that stabilization of the dimeric conformation with disulfide bonds is useful because the dimeric form is highly immunogenic and is bound by potent and broadly neutralizing antibodies (see abstract).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.  
SEQ ID NO: 2630 is free of the prior art of record.  Claim 20, which recites SEQ ID NO: 2630, is objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648